Case 2:21-bk-14776-WB   Doc 19-6 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                             Exhibit 6 Page 1 of 16




                           EXHIBIT 6
Case 2:21-bk-14776-WB   Doc 19-6 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                             Exhibit 6 Page 2 of 16
Case 2:21-bk-14776-WB   Doc 19-6 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                             Exhibit 6 Page 3 of 16
Case 2:21-bk-14776-WB   Doc 19-6 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                             Exhibit 6 Page 4 of 16
Case 2:21-bk-14776-WB   Doc 19-6 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                             Exhibit 6 Page 5 of 16
Case 2:21-bk-14776-WB   Doc 19-6 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                             Exhibit 6 Page 6 of 16
Case 2:21-bk-14776-WB   Doc 19-6 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                             Exhibit 6 Page 7 of 16
Case 2:21-bk-14776-WB   Doc 19-6 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                             Exhibit 6 Page 8 of 16
Case 2:21-bk-14776-WB   Doc 19-6 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                             Exhibit 6 Page 9 of 16
Case 2:21-bk-14776-WB   Doc 19-6 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                            Exhibit 6 Page 10 of 16
Case 2:21-bk-14776-WB   Doc 19-6 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                            Exhibit 6 Page 11 of 16
Case 2:21-bk-14776-WB   Doc 19-6 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                            Exhibit 6 Page 12 of 16
Case 2:21-bk-14776-WB   Doc 19-6 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                            Exhibit 6 Page 13 of 16
Case 2:21-bk-14776-WB   Doc 19-6 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                            Exhibit 6 Page 14 of 16
Case 2:21-bk-14776-WB   Doc 19-6 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                            Exhibit 6 Page 15 of 16
Case 2:21-bk-14776-WB   Doc 19-6 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                            Exhibit 6 Page 16 of 16
